 1   AARON D. FORD
      Attorney General
 2   Michael J. Bongard (Bar. No. 7997)
      Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   1539 Avenue F, Suite 2
     Ely, NV 89301
 5   (775) 289-1632 (phone)
     (775) 289-1653 (fax)
 6   mbongard@ag.nv.gov

 7   Attorneys for Respondents

 8                                  UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10    KEVIN JAMES LISLE,                                 Case No. 2:03-cv-01006-MMD-DJA
11            Petitioner,                                     STIPULATED MOTION FOR AN
                                                           EXTENSION OF TIME AND PROPOSED
12    vs.                                                   ORDER TO PROVIDE COURT WITH
                                                            NAMES OF EXPERTS TO CONDUCT
13    WILLIAM GITTERE, et al.,                               COMPETENCY EVALUATION OF
                                                                     PETITIONER
14            Respondents.                                           (ECF NO. 372)
                                                                (DEATH PENALTY CASE)
15

16          Respondents, through legal counsel, Aaron D. Ford, Attorney General of The State of Nevada,
17   and Michael J. Bongard, Senior Deputy Attorney General, and Petitioner, Kevin James Lisle, through his
18   attorneys, David Anthony and Stacy Newman, hereby move this Court for an enlargement of time, up
19   and to Wednesday, October 16, 2019, in which to submit the response to the Court’s September 6, 2019
20   order (ECF No. 372) nominating experts to conduct a competency evaluation of the petitioner.
21   Respondents base this request upon the following statements of counsel.
22          Because of Mr. Anthony’s and Mr. Bongard’s respective schedules, counsel were unable to meet
23   and confer regarding the Court’s September 6, 2019 order until September 22, 2019. Mr. Bongard was
24   out of the office appearing in Court in Pioche, Nevada on September 10, 2019, and out of the office
25   attending training from September 11-13, 2019. Mr. Bongard was also doing pro bono work on Friday,
26   September 20, 2019. Mr. Anthony was out of the office September 6-12, 2019.
27          Counsel for both parties at this point need to reach out to additional experts in order to find
28   potential experts that will meet the Court’s requirements of academic, clinical/forensic experience, and



                                                   Page 1 of 3
 1   experience in criminal legal matters stated on page 2 of the Court’s September 6, 2019. (ECF No. 372.)
 2   Counsel anticipates needing two weeks to obtain and vet the names of potential experts. Counsel also
 3   anticipates meeting via telephone on either Friday, October 11, 2019, or Monday, October 14, 2019, to
 4   select experts to forward to the Court.
 5          Counsel does not anticipate needing any additional enlargement of time to submit the names of
 6   experts to the Court. The parties provide notice to the Court that Mr. Bongard has annual leave scheduled
 7   for Monday, October 22, 2019 through Wednesday, November 6, 2019. However, if the Court intends to
 8   schedule a hearing during this time, Chief Deputy Attorney General Heather Procter could attend the
 9   hearing.
10          Therefore, the parties respectfully request the Court extend the time for the parties to submit the
11   names of additional experts to the stipulated date of Wednesday, October 16, 2019.
12          DATED this 26th day of September, 2019.
13
     RENE L. VALLADARES                                   AARON D. FORD
14   Federal Public Defender                              Attorney General
15
     /s/ David Anthony                                    By: /s/ Michael J. Bongard
16   David Anthony                                           Michael J. Bongard (Bar No. 007997)
     Assistant Federal Public Defender                       Senior Deputy Attorney General
17

18   /s/ Stacy M. Newman
     Stacy M. Newman
19   Assistant Federal Public Defender
20

21

22

23

24

25

26

27

28



                                                   Page 2 of 3
 1                                                  ORDER
 2          Based upon the stipulation and for good cause shown, it is hereby ordered that the Court agrees
 3   that the parties may have until October 16, 2019, to forward a joint recommendation for a Court’s expert
 4   to determine “whether Lisle is competent to make such a waiver and whether his waiver is knowing,
 5   intelligent, and voluntary.” If Respondents and the FPD are unable to reach agreement, then each side is
 6   to submit two names of potential experts to the Court by October 16, 2019.
 7                     27th day of ______________,
            DATED this ______      September       2019
 8
                                                         _________________________________
 9                                                       MIRANDA M. DU
                                                         Chief United States District Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                   Page 3 of 3
